United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2329
                                     ___________

Robert Lee Artic,                       *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
F.C.I., Waseca; Bureau of Prisons;      * District of Minnesota
J. W. Tippy, Warden,                    *
                                        *      [UNPUBLISHED]
             Appellees.                 *
                                   ___________

                           Submitted: March 3, 1998
                               Filed: March 20, 1998
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Robert Lee Artic moves to reinstate his appeal from a final order of the United
States District Court for the District of Minnesota denying Artic&s 28 U.S.C. § 2241
petition for a writ of habeas corpus. We grant Artic&s motion to reinstate his appeal.
In light of our recent decision in Martin v. Gerlinski, 133 F.3d 1076 (8th Cir. 1998),
and for the reasons discussed therein, we reverse the judgment of the district court and
remand the case to the district court with instructions to refer the case to the Bureau of
Prisons to properly consider Artic&s eligibility for a sentence reduction under 18 U.S.C.
§ 3621(e)(2)(B). See 8th Cir. R. 47A(a).
A true copy.

      Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-